UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) [X] Quarterly Report Pursuant To Section 13 Or 15(d) Of The Securities Exchange Act Of 1934 For the quarterly period ended March 31, 2010 OR [] Transition Report Pursuant To Section 13 Or 15(d) Of The Securities Exchange Act Of 1934 For the transition period from to Commission File Number: 0-23317 ORE PHARMACEUTICAL HOLDINGS INC. (Exact name of registrant as specified in its charter) Delaware 27-1088078 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) One Main Street, Suite 300 Cambridge, Massachusetts 02142 (Address of principal executive offices) (617) 649-2001 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: YES x NO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files): YESoNO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES o NO x The number of shares outstanding of the Registrant’s Common Stock, $.01 par value per share, was 5,473,519 as of April 30, 2010. ORE PHARMACEUTICAL HOLDINGS INC. TABLE OF CONTENTS PART I FINANCIAL INFORMATION Item 1. Financial Statements 3 Consolidated Condensed Balance Sheets at March 31, 2010 and December 31, 2009 3 Consolidated Condensed Statements of Operations for the Three Months Ended March 31, 2010 and 2009 4 Consolidated Condensed Statements of Cash Flows for the Three Months Ended March 31, 2010 and 2009 5 Notes to Consolidated Condensed Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 4T. Controls and Procedures 13 PART II OTHER INFORMATION Item 1. Legal Proceedings 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3. Defaults Upon Senior Securities 14 Item 4. (Removed and Reserved) 14 Item 5. Other Information 14 Item 6. Exhibits 14 Signatures 15 Reorganization of Ore Pharmaceuticals Inc. into a Holding Company Structure On October 20, 2009, the stockholders of Ore Pharmaceuticals Inc. (“Ore”) adopted the Agreement and Plan of Reorganization, dated August 14, 2009, by and among Ore, Ore Pharmaceutical Holdings Inc. (the “Registrant”) and Ore Pharmaceuticals Merger Sub Inc. (the “Agreement”).The reorganization contemplated by the Agreement (the “Reorganization”) was consummated on October 20, 2009.In accordance with the Agreement, as described in the Registrant’s Registration Statement on Form S-4, originally filed with the Securities and Exchange Commission on August 14, 2009, and as amended thereafter, Ore became a wholly owned subsidiary of the Registrant and each share of Common Stock of Ore was exchanged for one share of Common Stock of the Registrant.As a result of the Reorganization, the Registrant is the successor issuer to Ore pursuant to Rule 12g-3 under the Securities Exchange Act of 1934, as amended (the “Exchange Act”).Pursuant to paragraph (a) of Rule 12g-3, the Registrant’s Common Stock is deemed registered under Section 12(g) of the Exchange Act and the Registrant has succeeded to Ore’s reporting obligations under Sections 13(a) and 15(d) of the Exchange Act.References to Ore, the Registrant or the Company for the period prior to October 20, 2009 refer to Ore Pharmaceuticals Inc. and for the period following October 20, 2009 refer to Ore Pharmaceutical Holdings Inc. 2 PART IFINANCIAL INFORMATION Item 1.Financial Statements ORE PHARMACEUTICAL HOLDINGS INC. CONSOLIDATED CONDENSED BALANCE SHEETS (in thousands, except share data) March 31, December 31, (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable 65 Prepaid expenses Current portion of notes receivable, net Other current assets 44 32 Total current assets Property and equipment, net 29 33 Intangibles, net Other assets 25 25 Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued compensation and employee benefits Other accrued expenses Current portion of long-term debt Total current liabilities Deferred rent 22 23 Total liabilities Commitments and contingencies - - Stockholders' equity: Preferred stock, $.01 par value; 2,000,000 shares authorized; and no shares issued and outstanding as of March 31, 2010 and December 31, 2009 - - Common stock, $.01 par value; 15,000,000 shares authorized;5,473,519 shares issued and outstanding as of March 31, 2010 and December 31, 2009 55 55 Additional paid-in-capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes. 3 ORE PHARMACEUTICAL HOLDINGS INC. CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS (in thousands, except per share data) (unaudited) Three Months Ended March 31, Revenue $
